In the Supreme Court of Georgia



                               Decided: May 3, 2022


     S21Y1141. IN THE MATTER OF EVELYN PROCTOR.


     PER CURIAM.

     This disciplinary matter is before the Court on a Notice of

Discipline recommending the disbarment of Evelyn Proctor (State

Bar No. 588425) for misconduct related to her abandonment of three

clients. The State Bar attempted to serve Proctor personally at the

address listed with the State Bar, but the sheriff filed a return of

service non est inventus.    The State Bar then properly served

Proctor by publication pursuant to Bar Rule 4-203.1 (b) (3) (ii).

Proctor failed to file a Notice of Rejection. Therefore, she is in

default, has waived her right to an evidentiary hearing, and is

subject to such discipline and further proceedings as may be

determined by this Court. See Bar Rule 4-208.1 (b).

     Proctor, who was admitted to the State Bar in 1992, is
currently ineligible to practice law because she has not satisfied the

requirements for active membership, including payment of fees and

completion of continuing legal education requirements. See In the

Matter of Proctor, Case Nos. S20Y1356, S20Y1559 (Apr. 27, 2021)

(lifting interim suspension imposed following failure to respond to

Notices of Investigation but noting that Proctor “remain[ed]

ineligible to practice law because she ha[d] not satisfied the

requirements for active membership, including payment of license

fees and completion of continuing legal education requirements”).

     The facts, as deemed admitted by virtue of Proctor’s default,

show the following. In connection with State Disciplinary Board

(“SDB”) Docket No. 7458, in September 2018, Proctor was retained

to represent a client in an uncontested divorce for a flat fee of $2,500

plus $300 for the filing fee, and she agreed to file the action in

January 2019. After making partial payments through January

2019, the client contacted Proctor to confirm when the action would

be filed, and Proctor responded that she was taking an extended

vacation and that upon her return, she would review the documents

                                   2
the client had provided.      After several weeks passed without

receiving any response to her messages, the client contacted Proctor,

who told her that her mother had passed away and that she would

make contact upon her return to work. On February 10, 2019, the

client contacted Proctor for a case update and was told that the

action would be filed once the final payment of $500 was paid; the

client agreed and said she would send $250 by priority mail and

would make arrangements to pay the remainder. The client sent

Proctor text messages on February 18, 25, and 29, 2019, but Proctor

failed to respond. On March 10, 2019, Proctor contacted the client

to inform her that she was having a difficult time with the death of

her mother, offered to contact another attorney who could handle

the divorce, and agreed to be responsible for the fees for the new

attorney. However, Proctor failed to contact a new attorney, failed

to file the action, failed to respond to the client’s letter terminating

her and demanding a full refund, and failed to refund the fee.

     In connection with SDB Docket No. 7459, on January 23, 2018,

Proctor was retained by a client to file a child support modification

                                   3
action and was paid a flat fee of $2,500. Proctor, however, failed to

file the modification action; failed to timely and meaningfully

respond to the client’s three requests for information about the

status of the matter; and after being terminated by the client, failed

to return the fee or the client’s file.

     In connection with SDB Docket No. 7460, Proctor was

appointed to represent a client in a misdemeanor criminal matter in

April 2018. She did not meet with her client until four months after

her appointment, moments before a scheduled hearing, and after the

hearing, she failed to respond to her client’s letters and failed to file

certain motions as he requested. The trial court ultimately removed

Proctor as appointed counsel. In connection with all three matters,

Proctor failed to respond to the State Bar until she provided late

responses to the Notices of Investigation.

     Based on these facts, we agree with the State Disciplinary

Board that, by this conduct, Proctor violated Rules 1.3, 1.4, 1.5 (a),

1.15 (I) (d), 1.16 (d), and 9.3 of the Georgia Rules of Professional

Conduct (“GRPC”) found in Bar Rule 4-102 (d).           The maximum

                                     4
sanction for a violation of Rules 1.3 and 1.15 (I) (d) is disbarment,

and the maximum sanction for a violation of Rules 1.4, 1.5 (a), 1.16

(d), and 9.3 is a public reprimand.

     We also agree that aggravating circumstances are present in

light of Proctor’s pattern of misconduct, commission of multiple

offenses, and substantial experience in the practice of law, and that

only one mitigating factor is present — Proctor’s lack of a prior

disciplinary record.   See ABA Standards for Imposing Lawyer

Sanctions, Standards 9.22 (c), (d), and (i) and 9.32 (a). See also In

the Matter of Morse, 265 Ga. 353, 354 (456 SE2d 52) (1995) (this

Court looks to ABA Standards for guidance in determining

appropriate sanction to impose).

     Having reviewed the record, we conclude that disbarment is

the appropriate sanction in this matter and is consistent with prior

cases in which an attorney abandoned clients and defaulted under a

Notice of Discipline. See, e.g., In the Matter of Annis, 306 Ga. 187

(829 SE2d 346) (2019); In the Matter of Larson, 305 Ga. 522 (826

SE2d 99) (2019); In the Matter of Miller, 302 Ga. 366 (806 SE2d 596)

                                   5
(2017). Accordingly, it is hereby ordered that the name of Evelyn

Proctor be removed from the rolls of persons authorized to practice

law in the State of Georgia. Proctor is reminded of her duties

pursuant to Bar Rule 4-219 (b).

     Disbarred. All the Justices concur.




                                  6